Citation Nr: 1630319	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  13-18 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from November 1971 to October 1973.  He died in March 2011, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal was remanded by the Board in July 2015 and January 2016.  Unfortunately, as additional development is needed, this matter is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant seeks service connection for the Veteran's death, asserting that his metastatic lung cancer and/or chronic obstructive pulmonary disease are due to exposure to herbicides while serving in the Republic of Vietnam.  

The key issue in this case is whether the Veteran served in the Republic of Vietnam or was exposed to herbicides in service.  A review of the claims file shows that certain VA medical treatment records in existence may contain information relevant to these issues, but have not been associated with the claims file.  Specifically, in an August 2012 Deferred Rating Decision, the AOJ noted that VA medical records (CAPRI records) contain reports from the Veteran about his service in the Republic of Vietnam.  The Board further notes that a VA Medical Center "Problem List" shows an August 2002 diagnosis of prolonged posttraumatic stress disorder (PTSD) with an onset of 1973 due to "Vietnam combat."  Records regarding the Veteran's treatment for PTSD or containing his reports of service in the Republic of Vietnam have not been associated with the claims file.  See April 2008 Memorandum; see also May 2013 Statement of the Case (noting that numerous pages of documents were available but would not be obtained unless the appellant identified the month and year of the records she would like considered in connection with the appeal).  

The Board notes that the limited service treatment records and personnel records that have been obtained do not show that the Veteran had service in the Republic of Vietnam.  However, as the evidence of record suggests that the above identified VA records may contain information pertaining to the Veteran's reported service in the Republic of Vietnam, the Board finds that remand is appropriate so that those VA medical records may be associated with the claims file.  Sullivan v. McDonald, 815 F.3d 786 (2016); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Prior to his death, the Veteran reported that he received medical treatment from the Jesse Brown VA Medical Center (VAMC) (formerly known as the West Side VAMC) from 1973 until the time of his death.  A November 2008 report shows that records were requested from the appropriate division for the dates from January 1973 to October 1995, but there is no response to this request in the record and the records have not been associated with the claims file.  Additionally, although documents show that medical records were available from the Jesse Brown VAMC dated from October 1995 to October 2008, many of these records have not been associated with the claims file.  Attempts to obtain these outstanding records should be made on remand, and all available records should be associated with the claims file.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA treatment records, including those from the Jesse Brown VAMC (formerly known as the West Side VAMC) from January 1973 to March 2011.  See April 2008 Memorandum; see also May 2013 Statement of the Case (noting that numerous pages of documents were available but would not be obtained unless the appellant identified the month and year of the records she would like considered in connection with the appeal).  A negative response is required if documents are determined to be unavailable. 

2.  After completing the above development, including any additional development that may be warranted, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, issue a Supplemental Statement of the Case to the appellant allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




